ICJ_121_ArrestWarrant_COD_BEL_2000-12-08_ORD_01_NA_07_EN.txt. 229

DECLARATION OF JUDGE VAN DEN WYNGAERT

Arrest warrant — Enforcement in third States — War crimes — Genocide —
Crimes against humanity — Universal jurisdiction — International criminal
court — National prosecutions — Customary international (criminal) law —
Immunities — Victims seising courts in third States — State of origin unwilling
or unable to prosecute —— Importance of decision on the merits: International
Court of Justice revisiting the 1927 “Lotus” precedent of the Permanent Court
of International Justice.

1. I fully support the Court’s decision to dismiss the applicant State’s
request for the indication of provisional measures. There is no irrepar-
able prejudice to the rights which are the subject of the dispute, and
the measures requested (immediate discharge of disputed arrest warrant)
are not justified by urgency.

2. At the outset I wish to clarify that the disputed arrest warrant is a
national arrest warrant, not an “international arrest warrant”! that can
be enforced automatically in third countries. There is always a need for
validation by the authorities of the State where the person named in the
warrant has been found, even in the case where a red notice has been
issued by Interpol’, which has not happened in the case of Mr. Yerodia
Ndombasi.

3. | agree with the statement in paragraph 76 of the Order that a deci-
sion on the Congo’s Application should be reached with all expedition.
The dispute between the two countries concerns an important question
that may be crucial to the further development of modern international
criminal law. The basic question that it raises is how far States are
allowed (or are obliged) to go when implementing and enforcing norms
of international criminal law. As more and more States are adopting
legislation to this effect, problems similar to the ones that gave rise
to the dispute between the Congo and Belgium are likely to arise in the
future.

' See the nature of the claim in the Application of the Congo, reproduced in para-
graph 3 of the present Order.

? Interpol, Secretariat général, Rapport sur la valeur juridique des notices rouges, ICPO
— Interpol -— General Assembly. 66th Session, New Delhi, 15-21 October 1997, AGN/
66/RAP/8, No. 8 Red Notices, as amended pursuant to Resolution No. AGN/66/RES/7.

SI
ARREST WARRANT (DECL. VAN DEN WYNGAERT) 230

4. The international community undoubtedly agrees in principle with
the proposition that the “core crimes” of international criminal law
(war crimes, genocide and crimes against humanity) should not remain
unpunished *. However, how this should be realized in practice is still the
subject of much discussion and debate.

5. Ideally, such crimes should be prosecuted before international crimi-
nal courts such as the permanent international criminal court (Rome
Statute for the International Criminal Court (1998)*) or the ad hoc inter-
national criminal tribunals (International Criminal Tribunal for the
Former Yugoslavia (1993)°, International Criminal Tribunal for Rwanda
(1994)° or the (future) Sierra Leone Special Court’. It is clear, however,
that not all cases will be justiciable before these courts. The principle of
complementarity in the Rome Statute confers primary responsibility for
prosecution of core crimes on States, not on the International Criminal
Court, except in the cases where States are unwilling or unable to
prosecute (Art. 17). Moreover, this court will only have jurisdiction
in respect of crimes committed after the entry into force of the statute
(Art. 11).

6. In the absence of supranational enforcement mechanisms, national
criminal prosecution before domestic courts is the only means to
enforce international criminal law. States have not only a moral but
also a legal obligation under international law to ensure that they are
able to prosecute international core crimes domestically. This flows

* See, for example, Principles of International Co-Operation in the Detection, Arrest,
Extradition and Punishment of Persons Guilty of War Crimes and Crimes against
Humanity, General Assembly resolution 3074 (XXVIII), 28 United Nations, Official
Records of the General Assembly, Supplement No. 30A, at p. 78, United Nations doc.
A/9030/Add.1 (1973); Security Council resolution 978, 27 February 1995, United Nations
doc. S/RES/978 (1995); Economic and Social Council, Sub-Commission on Prevention of
Discrimination and Protection of Minorities, resolution 1995/4 on the Prevention of
Incitement to Hatred and Genocide, particularly by the Media, 18 August 1995, United
Nations doc. E/CN.4.Sub.2/RES/1995/4, 23 October 1997; Security Council resolution
1234, 9 April 1999, United Nations doc. S/RES/1234 (1999); Security Council resolution
1291 of 24 February 2000, United Nations doc. S/RES/1291 (2000); Security Council
resolution 1304, 16 June 2000, United Nations doc. S/RES/1304 (2000).

4 Rome Statute of the International Criminal Court, /LM, 1998, p. 999.

5 Security Council resolution 827 (1993) on Establishing the International Tribunal for
the Prosecution of Persons Responsible for Serious Violations of International Humani-
tarian Law Committed in the Territory of the Former Yugoslavia, /LM, 1993, p. 1192
(text statute) and p. 1203 (text resolution) (as amended by Security Council resolution
1166 of 13 May 1998).

6 Security Council resolution 955 establishing the International Tribunal for Rwanda,
ILM, 1994, p. 1598.

7 Security Council resolution 1315, 14 August 2000, United Nations doc. S/RES/1315
(2000): Report of the Secretary-General on the Establishment of a Special Court for
Sierra Leone. 4 October 2000, United Nations doc. S/2000/915 (2000).

52
ARREST WARRANT (DECL. VAN DEN WYNGAERT) 231

from a wide range of conventions that lay down the principle aut
dedere aut judicare*.

7. The idea that traditional limitations on criminal prosecution (terri-
torial jurisdiction, immunities) cannot be applied to international core
crimes is gaining support. Numerous international criminal law instru-
ments (ranging from the Nuremberg principles? through the various
subsequent codifications of international criminal law!® to the Rome
Statute for an International Criminal Court) have, in different ways, laid
down the principles of universal jurisdiction !!, the non-applicability of
traditional immunities!” and the non-applicability of statutory limita-

8 See. for example, Arts. 49 (1), 50 (II), 129 (IIL) and 146 (IV), Geneva Conventions
1949 (infra, footnote 10); Art. 7, Convention for the Suppression of Unlawful Seizure of
Aircraft (The Hague, 16 December 1970, /LM, 1971. p. 133); Art. 7, Convention for the
Suppression of Unlawful Acts against the Safety of Civil Aviation (Montreal. 23 Septem-
ber 1971, JEM. 1971, p. 1151): Art. 7, Convention on the Prevention and Punishment of
Crimes against Internationally Protected Persons. including Diplomatic Agents (New
York, 14 December 1973, LLM, 1974, p. 41): Art. 7, Convention against Torture and
Other Cruel, Inhuman or Degrading Treatment or Punishment (New York, 10 December
1984, ILM, 1984, p. 1027): Art. 14. Inter-American Convention to Prevent and Punish
Torture (Cartagena de Indias, 12 September 1985, OAS Treaty Series, No. 67); Art. 7,
European Convention on the Suppression of Terrorism (Strasbourg, 27 January 1977,
ETS, No. 90); Art. 8. International Convention for the Suppression of Terrorist Bomb-
ings (New York. 12 January 1998. JLM, 1998. p. 249). See also Art. 15, paras. 3 and 4.
and Art. 16, para. 10, United Nations Convention against Transnational Organized
Crime. adopted by the United Nations General Assembly on 15 November 2000 (United
Nations doc. A/55/383) and to be opened for signature from 12 December 2000 in
Palermo, Italy (http ://www.un.cjin.org/Documents/documents.htm]).

° Principles of International Law Recognized in the Charter of the Nuremberg Tribunal
and in the Judgment of the Tribunal, United Nations, Official Records of the General
Assembly, Fifth Session, Supplement No. 12, doc. A/1316 (1950).

1 See, for example. Convention on the Prevention and Suppression of the Crime of
Genocide. Paris, 9 December 1948, UNTS, Vol. 78, p. 277; Convention for the Ameliora-
tion of the Condition of the Wounded and Sick in Armed Forces in the Field, Geneva,
12 August 1949, UNTS, Vol, 75, p. 31; Convention for the Amelioration of the Condition
of Wounded, Sick and Shipwrecked Members of Armed Forces at Sea. Geneva. 12 August
1949, UNTS. Vol. 75. p. 85: Convention relative to the Treatment of Prisoners of War,
Geneva, 12 August 1949. UNTS. Vol. 75, p. 135; Convention relative to the Protection of
Civilian Persons in Time of War, Geneva. {2 August 1949, UNTS,. Vol. 75, p. 287) and
their Additional Protocols (1977) (Protocol Additional (1) to the Geneva Conventions of
12 August 1949, and relating to the Protection of Victims of International Armed Con-
flicts, Geneva. 8 June [977, United Nations, Official Records of the General Assembly,
doc. A/32/144, 15 August 1977: Protocol Additional (Il) to the Geneva Conventions of
12 August 1949. and relating to the Protection of Victims of Non-International Armed
Conflicts. Geneva, 8 June 1977, United Nations. Official Records of the General Assem-
bly, doc. A/32/144. 15 August 1977).

il See, for example. Arts. 49 (1). 50 (ID. 129 (LID, 146 (TV). Geneva Conventions. supra
footnote 10.

'2 See, for example, Art. [V. Genocide Convention. supra footnote 10.

53
ARREST WARRANT (DECL. VAN DEN WYNGAERT) 232

tions !?. There is a growing opinion in legal doctrine supporting the view
that these principles are applicable to the international “core crimes”
because these crimes are now prohibited under customary international
law'4. Some argue that there is a right and even a duty on States to
prosecute such crimes. Several decisions of the ad hoc International
Criminal Tribunals tend to support this view '*.

8. However, uncertainty prevails as to the implications of this proposi-
tion for national prosecution of international core crimes, in particular
regarding the question as to whether the principles described above apply
to prosecutions before national courts in the same way as they do before
international courts. Increasingly victims or non-governmental organiza-
tions representing such victims call upon third States to prosecute per-
sons suspected of international core crimes, because the State where these
crimes occurred is unwilling or unable to prosecute. Some legal systems
(e.g., the civil law systems that apply the partie civile system) actually
allow victims to trigger criminal proceedings and do not distinguish
between national and foreign victims for that purpose '®. Often, such vic-
tims claim refugee status in the State in which they bring their complaint.
In certain cases, they acquire the nationality of the State to which they
have fled. It can be expected that cases of this nature will grow in
number.

9. States engaging in the domestic prosecution of such crimes as well
as States called upon to co-operate with these States in extradition pro-
ceedings are confronted with applying norms of international criminal-

'3 Convention on the Non-Applicability of Statutory Limitations to War Crimes and
Crimes against Humanity, New York, 26 November 1968, /LM, 1969. p. 68, and Euro-
pean Convention on the Non-Applicability of Statutory Limitations to Crimes against
Humanity and War Crimes, Strasbourg, 25 January 1974, ETS, No. 82.

'4 See, for example, American Law Institute, Restatement of the Law (Third). The For-
eign Relations Law of the United States, 1987, para. 404, Reporters’ Notes, p. 257. See
also International Law Commission, Draft Code of Crimes against the Peace and Security
of Mankind (1996), text adopted by the Commission at its forty-eighth session, 1996.
Yearbook of the International Law Commission, 1996, Vol. IL (2), doc. A/51/10: http://
www.un.org/law/ilc/texts/dcodefra.htm.

'S See, for example, ICTY, Decision on the Defence Motion for Interlocutory Appeal
on Jurisdiction, 2 October 1995, Tadi¢, para. 134 (Common Art. 3, Geneva Conventions):
ICTY, Judgment, 10 December 1998, Furundzija, para. 153 (Torture); ICTR, Judgment,
2 September 1998, Akayesu, paras. 495 (Genocide) and 608 (Common Art. 3. Geneva
Conventions); ICTR, Judgment, 21 May 1999, Kayishema and Ruzindana, para. 88
(Genocide).

16 For a survey of national criminal procedure systems in Europe, see C. Van den Wyn-
gaert (ed.), Criminal Procedure Systems in the European Community, 1993.

54
ARREST WARRANT (DECL. VAN DEN WYNGAERT) 233

law. Increasingly, domestic courts are called upon to tackle difficult tech-
nical notions of public international law such as jus cogens, erga omnes
obligations and the question what norms qualify as norms of customary
international (criminal) law. The various Pinocher decisions (in Spain !”,
Belgium '®, France !° and the United Kingdom?°) and the Dutch Bouterse
case”! are examples of a growing number of national judicial decisions ??
dealing with (different aspects) of the issues of international criminal law
that are now before the International Court of Justice.

10. The case concerning the Arrest Warrant of 11 April 2000 { Demo-
cratic Republic of the Congo v. Belgium) is the first modern case which
confronts two States on the issues of extraterritorial jurisdiction and
immunity arising from the application of a domestic statute implementing
international core crimes. Times have changed since the Permanent Court
of International Justice decided the “Lotus” case in 192777, International
law now calls upon States to prosecute and punish international core
crimes, but leaves some uncertainty as to the practical implications of this
proposition as far as the enforcement of domestic implementation laws is
concerned. For the sake of legal certainty, it is important that the Inter-
national Court of Justice decides on the merits of the present case with
expedition.

(Signed) Christine VAN DEN WYNGAERT.

17 Audiencia Nacional, Auto de la Sala de lo Penal de la Audiencia Nacional confir-
mando la jurisdiccion de España para conocer de los crimenes de genocidio y terrorismo
cometidos durante la dictadura chilena, 5 November 1998, http :/Avww.derechos.org/
nizkor/chile/juicio/audi.html. See also AJIL, 1999, pp. 690-969.

18 Investigating Judge. Tribunal of first instance, Brussels, 6 November 1998, Revue de
droit pénal et de criminologie, 1999, p. 278; Journal des Tribunaux, 1999, p. 308.

'° Investigating Judge. Tribunal de Grande Instance, Paris, 2 and 12 November 1998.
AJTE, 1999, pp. 696-700.

20 R. v. Bow Street Metropolitan Stipendiary Magistrate and others, ex parte Pinochet
Ungarte, 25 November 1998. All ER (1998), p. 897: R. v. Bow Street Metropolitan Stipen-
diary Magistrate and others, ex parte Pinochet Ungarte. 24 March 1999, All ER (1999), p. 97.

21 Court Amsterdam, Order of 20 November 2000, http://www.gerechtshof-
amsterdam.nl/uitspraken/art12/Bouterse/bes_bouterse.htm. See also Court Amsterdam.
Order of 3 March 2000, Nederlandse Jurisprudentie, 2000, pp. 1795-1800.

22 See also Bundesgerichtshof, 30 April 1999. Neue Zeitschrift für Strafrecht. 1999.
pp. 396-404: Bundesgerichtshof, Ermittlungsrichter, 13 February 1994, Neue Zeitschrift
fir Strafrechi, 1994, pp. 232-233: Bundesgerichtshof. 11 December 1998, Neue Zeitschrift
für Strafrecht, p. 236: Cour de cassation (fr.), 6 janvier 1998, Bull. Crim.. 1998, pp. 3-8:
Federal Court of Australia. 1 September 1999, Nulvarimma v. Thompson, FCA, 1192.

23 Permanent Court of International Justice, the case of the S.S. “Lotus” ( France! Tur-
key), 7 September 1927, P.C.LJ.. Series A, No. 10.

55
